FILED
      MEMORANDUM DECISION                                                        Mar 23 2016, 7:04 am

                                                                                      CLERK
      Pursuant to Ind. Appellate Rule 65(D), this                                 Indiana Supreme Court
                                                                                     Court of Appeals
      Memorandum Decision shall not be regarded as                                     and Tax Court

      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                         Gregory F. Zoeller
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Paula J. Beller
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Khalil Reeves,                                           March 23, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A04-1508-CR-1132
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Anne Flannelly,
      State of Indiana,                                        Magistrate.
      Appellee-Plaintiff.                                      Cause No. 49G07-1411-CM-52521




      Darden, Senior Judge


                                       Statement of the Case
[1]   The trial court determined that Khalil Reeves stole jeans from a store. Reeves

      appeals his conviction of theft, a Class A misdemeanor. Ind. Code § 35-43-4-2

      (2014). We affirm.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1508-CR-1132 | March 23, 2016               Page 1 of 5
                                                     Issue
[2]   Reeves raises one issue, which we restate as: whether the evidence is sufficient

      to sustain his conviction.


                               Facts and Procedural History
[3]   On November 21, 2014, Tyler Gutierrez was at his job managing a clothing

      store located in Castleton Square Mall in Indianapolis. When Gutierrez

      returned to the store after taking a break, he saw a man later identified as

      Reeves shopping with another man and two women.


[4]   As Gutierrez spoke with his subordinates, he watched Reeves walk toward the

      store’s exit carrying two pairs of jeans in his right hand. Reeves walked past the

      point of sale without stopping to pay. As Reeves left the store, sensors on the

      jeans set off an alarm. Later, a review of the security recording showed Reeves

      approaching a display of jeans and then carrying the jeans toward the exit.


[5]   Gutierrez and another store employee followed Reeves and Reeves’

      companions. Gutierrez stopped Reeves and repeatedly asked him to return the

      jeans. Reeves refused and said the jeans were his. He did not offer to produce

      a receipt for the jeans. Instead, Reeves dropped the jeans and swung at

      Gutierrez with his right fist. Reeves and Gutierrez ended up on the floor, and

      Reeves got up and ran away with his companions. Gutierrez and his fellow

      employee gave chase, caught up with Reeves elsewhere in the mall, and

      subdued him.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1508-CR-1132 | March 23, 2016   Page 2 of 5
[6]    When Gutierrez retrieved the jeans, the store’s sensors were still attached.

       Later, Gutierrez examined his store’s sales records for that day and did not find

       any purchases of the brand, size, and SKU number of the jeans that Reeves had

       carried out of the store.


[7]    The State charged Reeves with one count of theft. The case was tried to the

       bench. The court determined that Reeves was guilty and imposed sentencing.

       Reeves now appeals.


                                    Discussion and Decision
[8]    Reeves argues the State did not demonstrate that he took the jeans without

       paying. When we review the sufficiency of the evidence to support a criminal

       conviction, we consider only the probative evidence and reasonable inferences

       supporting the judgment. Buelna v. State, 20 N.E.3d 137, 141 (Ind. 2014). We

       neither reweigh the evidence nor assess witness credibility. Id. We will affirm

       the conviction unless no reasonable factfinder could conclude the elements of

       the crime were proven beyond a reasonable doubt. Id.


[9]    To convict Reeves of theft as a Class A misdemeanor, the State was required to

       prove, beyond a reasonable doubt, that Reeves (1) knowingly or intentionally

       (2) exerted unauthorized control (3) over property of the store (4) with intent to

       deprive the store of any part of its value or use. Ind. Code § 35-43-4-2.


[10]   The evidence most favorable to the conviction shows that Reeves walked out of

       the store with two pairs of jeans without paying for them. The jeans still had

       the store’s sensors attached and set off an alarm. Gutierrez and another
       Court of Appeals of Indiana | Memorandum Decision 49A04-1508-CR-1132 | March 23, 2016   Page 3 of 5
       employee confronted Reeves and repeatedly directed him to return the jeans.

       Instead of complying or producing a receipt, Reeves refused, dropped the jeans,

       and attempted to strike Gutierrez. After ending up on the floor, Reeves fled but

       was later apprehended. The store’s records indicated that the jeans in question

       had not been purchased.


[11]   Reeves claims that Gutierrez’s testimony is the only evidence against him and

       that the testimony is incredibly dubious. The incredible dubiosity rule allows a

       court to impinge upon a fact-finder’s determination of witness credibility in

       limited circumstances. Bullock v. State, 903 N.E.2d 156, 164 (Ind. Ct. App.

       2009). The rule applies only when a single witness presents inherently

       improbable testimony and there is a complete lack of supporting circumstantial

       evidence. Id. Incredible dubiosity is a difficult standard to meet, requiring

       ambiguous, inconsistent testimony that runs counter to human experience.

       Carter v. State, 44 N.E.3d 47, 52 (Ind. Ct. App. 2015).


[12]   Here, based on our review of the record, we cannot conclude Gutierrez’s

       testimony was improbable or equivocal. He clearly identified Reeves in court

       and testified that he saw Reeves walk out of the store with jeans in his hand

       without paying for them. In addition, Gutierrez also testified that he and

       Reeves were later involved in an altercation over the jeans. Gutierrez’s

       testimony was supported by additional evidence in the form of security

       recordings showing Reeves approaching a jeans display in the store and then

       leaving while carrying jeans in his hand, with the sensor tags still attached to

       the jeans. Reeves’ claim must fail.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1508-CR-1132 | March 23, 2016   Page 4 of 5
[13]   Reeves also points to evidence that he had purchased the jeans with cash and

       rejected the sales clerk’s offer of a bag. This argument is a request to reweigh

       the evidence, which our standard of review forbids.


                                                Conclusion
[14]   For the foregoing reasons, we affirm the judgment of the trial court.


[15]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1508-CR-1132 | March 23, 2016   Page 5 of 5